UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 3800 FredericaStreet, Owensboro, Kentucky 42301 (270) 926-8686 (Address and Telephone Number of Registrant’s Principal Executive Office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one:) Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of July 20, 2007, the registrant had 83,156,122 common units outstanding and 33,093,878 subordinated units outstanding. 1 TABLE OF CONTENTS FORM 10-Q JUNE 30, 2007 BOARDWALK PIPELINE PARTNERS, LP PART I - FINANCIAL INFORMATION Item 1.Financial Statements3 Condensed Consolidated Balance Sheets3 Condensed Consolidated Statements of Income5 Condensed Consolidated Statements of Cash Flows6 Condensed Consolidated Statements of Changes in Partners’ Capital7 Condensed Consolidated Statements of Comprehensive Income8 Notes to Condensed Consolidated Financial Statements9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations19 Item 3.Quantitative and Qualitative Disclosures About Market Risk26 Item 4.Controls and Procedures28 PART II - OTHER INFORMATION Item 1.Legal Proceedings29 Item 1 A.Risk Factors29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds30 Item 6.Exhibits31 Signatures32 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands of Dollars) (Unaudited) ASSETS June 30, 2007 December 31, 2006 Current Assets: Cash and cash equivalents $ 387,746 $ 399,032 Receivables: Trade, net 41,581 54,082 Other 6,405 12,759 Gas Receivables: Transportation and exchange 11,185 9,115 Storage 16 11,704 Inventories 14,062 14,110 Costs recoverable from customers 7,381 11,236 Gas stored underground 12,108 14,001 Prepaid expenses and other current assets 18,320 22,117 Total current assets 498,804 548,156 Property, Plant and Equipment: Natural gas transmission plant 2,359,683 1,997,922 Other natural gas plant 229,146 213,926 2,588,829 2,211,848 Less—Accumulated depreciation and amortization 225,033 187,412 Property, plant and equipment, net 2,363,796 2,024,436 Other Assets: Goodwill 163,474 163,474 Gas stored underground 174,570 161,537 Costs recoverable from customers 16,428 19,767 Other 29,818 33,929 Total other assets 384,290 378,707 Total Assets $ 3,246,890 $ 2,951,299 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands of Dollars, except number of units) (Unaudited) LIABILITIES AND PARTNERS’ CAPITAL June 30, 2007 December 31, 2006 Current Liabilities: Payables: Trade $ 54,549 $ 56,604 Affiliates 813 3,014 Other 14,333 14,459 Gas Payables: Transportation and exchange 19,508 15,485 Storage 40,047 42,127 Other accrued taxes 27,977 16,082 Accrued interest 19,621 19,376 Accrued payroll and employee benefits 16,141 18,198 Deferred income 5,193 22,147 Other current liabilities 17,483 20,926 Total current liabilities 215,665 228,418 Long –Term Debt 1,351,384 1,350,920 Other Liabilities and Deferred Credits: Pension and postretirement benefits 17,271 15,761 Asset retirement obligation 14,668 14,307 Provision for other asset retirement 40,924 39,644 Other 26,245 29,742 Total other liabilities and deferred credits 99,108 99,454 Commitments and Contingencies Partners’ Capital: Common units - 83,156,122 units and 75,156,122 units issued and outstanding as of June 30, 2007 and December 31, 2006 1,241,806 941,792 Subordinated units - 33,093,878 units issued and outstanding as of June 30, 2007 and December 31, 2006 291,148 285,543 General partner 28,381 22,060 Accumulated other comprehensive income 19,398 23,112 Total partners’ capital 1,580,733 1,272,507 Total Liabilities and Partners’ Capital $ 3,246,890 $ 2,951,299 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands of Dollars, except number of units and per unit amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Operating Revenues: Gas transportation $ 115,008 $ 105,390 $ 267,922 $ 256,402 Parking and lending 12,796 9,414 31,178 22,931 Gas storage 10,489 7,196 18,199 16,814 Other 12,249 6,662 21,355 6,961 Total operating revenues 150,542 128,662 338,654 303,108 Operating Costs and Expenses: Operation and maintenance 42,995 36,833 82,454 75,160 Administrative and general 22,116 22,844 47,909 50,232 Depreciation and amortization 20,219 18,727 40,134 37,410 Taxes other than income taxes 7,209 6,785 15,169 12,014 Asset impairment 14,698 - 14,698 - Net (gain) loss on disposal of operating assets and related contracts (1,001 ) (2,391 ) 1,638 (2,205 ) Total operating costs and expenses 106,236 82,798 202,002 172,611 Operating income 44,306 45,864 136,652 130,497 Other Deductions (Income): Interest expense 14,548 15,215 31,345 30,847 Interest income (5,968 ) (698 ) (10,542 ) (1,242 ) Interest income from affiliates, net (13 ) (7 ) (20 ) (7 ) Miscellaneous other deductions (income), net 159 (792 ) (175 ) (977 ) Total other deductions 8,726 13,718 20,608 28,621 Income before income taxes 35,580 32,146 116,044 101,876 Income taxes 132 246 362 246 Net income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Calculation of limited partners’ interest in Net income: Net income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Less general partner’s interest in Net income 1,199 638 3,010 2,033 Limited partners’ interest in Net income $ 34,249 $ 31,262 $ 112,672 $ 99,597 Basic and diluted net income per limited partner unit: Common units $ 0.35 $ 0.35 $ 0.97 $ 0.95 Subordinated units $ 0.17 $ 0.22 $ 0.97 $ 0.95 Cash distribution to common and subordinated unitholders $ 0.43 $ 0.36 $ 0.845 $ 0.54 Weighted-average number of limited partner units outstanding: Common units 83,156,122 68,256,122 79,576,012 68,256,122 Subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Thousands of Dollars) (Unaudited) For the Six Months Ended June 30, 2007 2006 OPERATING ACTIVITIES: Net income $ 115,682 $ 101,630 Adjustments to reconcile to cash provided by operations: Depreciation and amortization 40,134 37,410 Amortization of deferred costs 3,803 1,106 Amortization of acquired executory contracts (889 ) (2,561 ) Asset impairment 14,698 - Loss (gain) on disposal of operating assets 1,638 (2,205 ) Changes in operating assets and liabilities: Trade and other receivables 17,129 12,791 Gas receivables and storage assets (1,887 ) 22,178 Costs recoverable from customers 4,281 4,065 Other assets (6,129 ) (10,232 ) Trade and other payables (11,632 ) 7,643 Gas payables (5,350 ) (44,050 ) Accrued liabilities 10,084 (8,262 ) Other liabilities (9,896 ) 17,028 Net cash provided by operating activities 171,666 136,541 INVESTING ACTIVITIES: Capital expenditures (380,062 ) (55,200 ) Proceeds from sale of operating assets 328 4,178 Proceeds from insurance reimbursements and other recoveries 1,726 4,960 Advances to affiliates, net (1,202 ) (623 ) Net cash used in investing activities (379,210 ) (46,685 ) FINANCING ACTIVITIES: Payments of notes payable - (42,100 ) Distributions (97,559 ) (55,722 ) Proceeds from sale of common units, net of related transaction costs 287,858 13 Capital contribution from general partner 5,959 - Net cash provided by (used in) financing activities 196,258 (97,809 ) Increase (decrease) in cash and cash equivalents (11,286 ) (7,953 ) Cash and cash equivalents at beginning of period 399,032 65,792 Cash and cash equivalents at end of period $ 387,746 $ 57,839 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (Thousands of Dollars, except units) (Unaudited) Common Units Subordinated Units General Partner AccumulatedOther Comprehensive(Loss) Income Total Partners’ Capital Balance, January 1, 2006 $ 705,609 $ 266,578 $ 16,661 $ (174 ) $ 988,674 Add (deduct): Net income 67,075 32,522 2,033 - 101,630 Distributions paid (36,776 ) (17,831 ) (1,115 ) - (55,722 ) Other comprehensive income - - - 4,814 4,814 Transaction costs related to sale of common units 13 - - - 13 Balance, June 30, 2006 $ 735,921 $ 281,269 $ 17,579 $ 4,640 $ 1,039,409 Balance, January 1, 2007 $ 941,792 $ 285,543 $ 22,060 $ 23,112 $ 1,272,507 Add (deduct): Net income 79,103 33,569 3,010 - 115,682 Distributions paid (66,947 ) (27,964 ) (2,648 ) - (97,559 ) Other comprehensive income - - - (3,714 ) (3,714 ) Sale of common units, net of related transaction costs (8,000,000 units) 287,858 - - - 287,858 Capital contribution from general partner - - 5,959 - 5,959 Balance, June 30, 2007 $ 1,241,806 $ 291,148 $ 28,381 $ 19,398 $ 1,580,733 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Thousands of Dollars) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 35,448 $ 31,900 $ 115,682 $ 101,630 Other comprehensive income: Gain (Loss) on cash flow hedges 8,433 3,390 896 10,408 Reclassification adjustment transferred to Net income (3,061 ) (2,802 ) (4,610 ) (5,594 ) Total comprehensive income $ 40,820 $ 32,488 $ 111,968 $ 106,444 The accompanying notes are an integral part of these condensed consolidated financial statements. 8 BOARDWALK PIPELINE PARTNERS, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Basis of Presentation Boardwalk Pipeline Partners, LP (the Partnership) is a Delaware limited partnership formed to own and operate the business conducted by Boardwalk Pipelines, LP (Boardwalk Pipelines) and its subsidiaries, Gulf South Pipeline Company, LP (Gulf South) and Texas Gas Transmission, LLC (Texas Gas) (together, the operating subsidiaries). The Partnership is a 74.8%-owned subsidiary of Boardwalk Pipelines Holding Corp. (BPHC), which is wholly owned by Loews Corporation (Loews). The accompanying unaudited condensed consolidated financial statements of the Partnership were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed consolidated financial statements reflect all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of June 30, 2007 and December 31, 2006, and the results of operations for the three and six months ended June 30, 2007 and 2006and changes in cash flow for the six months ended June 30, 2007 and 2006.Reference is made to the Notes to Consolidated Financial Statements in the 2006 Annual Report on Form 10-K, which should be read in conjunction with these unaudited condensed consolidated financial statements. The accounting policies described in Note 2 to the Consolidated Financial Statements included in such Annual Report on Form 10-K are the same used in preparing the accompanying unaudited condensed consolidated financial statements. Net income for interim periods may not necessarily be indicative of results for the calendar year. All significant intercompany items have been eliminated in consolidation. Certain reclassifications have been made to the 2006 financial statements to conform to the 2007 presentation, primarily related to individual amounts and captions within the Operating Activities section of the Condensed Consolidated Statements of Cash Flows. Note 2:Gas in Storage and Gas Receivables/Payables Gas receivables and payables reflect amounts of customer-owned gas at the Texas Gas facilities. Consistent with the method of storage accounting elected by Texas Gas and the risk-of-loss provisions included in its tariff, Texas Gas reflects an equal and offsetting receivable and payable for customer-owned gas in its facilities for storage and related services. The gas payables amount is reflected in Gas Payables on the Condensed Consolidated Balance Sheets and is valued at a historical cost of gas of $41.4 million and $45.7 million at June 30, 2007 and December 31, 2006. Due to the method of storage accounting elected by Gulf South, the Partnership does not reflect volumes held by Gulf South on behalf of others on its Condensed Consolidated Balance Sheets. As of June 30, 2007 and December 31, 2006, Gulf South held 49.1 trillion British thermal units (TBtu) and 61.0 TBtu of gas owned by shippers.No gas was loaned by Gulf South to shippers as of June 30, 2007 and December 31, 2006. Note 3: Derivative Financial Instruments Subsidiaries of the Partnership use futures, swaps, and option contracts (collectively, derivatives) to hedge exposure to various risks, including natural gas commodity risk and interest rate risk.These hedge contracts are reported at fair value in accordance with Statement of Financial Accounting Standards (SFAS) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended.The effective component of related unrealized gains and losses resulting from changes in fair values of the derivatives contracts designated as cash flow hedges are deferred as a component of Accumulated other comprehensive income.The deferred gains and losses are recognized in the Condensed Consolidated Statements of Income when the hedged anticipated transactions affect earnings. Certain volumes of gas stored underground are available for sale and subject to commodity price risk. At June 30, 2007 and December 31, 2006, approximately $12.1 million and $14.0 million of gas stored undergroundat the Gulf South facilities, which the Partnership owns and carries as current Gas stored underground, is exposed to commodity price risk. The Partnership utilizes derivatives to hedge certain exposures to market price fluctuations on the anticipated operational sales of gas. 9 As a result of the approval of Phase II of the Western Kentucky storage expansion project, approximately 4.8 billion cubic feet (Bcf) of gas stored underground with a book value of $11.3 million is available for sale. Approximately 3.0 Bcf of this gas is subject to forward sales agreements under which the ultimate sales price was determined in March 2007, based on the price of New York Mercantile Exchange (NYMEX) natural gas futures.The Partnership entered into derivatives to hedge the price exposure related to the storage gas.The derivatives associated with the volumes subject to forward sales agreements were designated as cash flow hedges during February 2007, concurrent with the designation of the forward sales agreements as normal sales.Prior to the designation, these derivatives were marked to fair value through earnings along with the related forward sales agreements, resulting in a loss of $0.1 million for the first quarter 2007.The derivatives related to the remaining 1.8 Bcf of storage gas were also marked to fair value through earnings resulting in a gain of $1.4 million and a loss of $0.6million for the three and six months ended June 30, 2007. In the second quarter 2007, the Partnership entered into natural gas price swaps to hedge exposure to prices associated with the purchase of 2.1 Bcf of natural gas to be used for line pack for the Partnership’s Gulf Crossing expansion project and the Southeast expansion project.The derivatives were not designated as hedges in accordance with SFAS No. 133 and were marked to fair value through earnings resulting in a loss of $0.7 million in the second quarter 2007. With the exception of the storage gas volumes and line pack gas purchases referred to above, the derivatives related to the sale or purchase of natural gas and cash for fuel reimbursement generally qualify for cash flow hedge accounting under SFAS No. 133 and are designated as such. Generally, for gas sales and cash for fuel reimbursement,any gains and losses on the related derivatives would be recognized in Operating Revenues.For the sale of gas related to the Western Kentucky storage expansion project, any gains and losses on the related derivatives would be recognized in Net loss on disposal of operating assets and related contracts.Any gains and losses on the derivatives related to the line pack gas purchases would be recognized in Miscellaneous other income, net. In August 2006, the Partnership entered into Treasury rate locks with two counterparties each for a notional amount of $100.0 million of principal to hedge the risk attributable to changes in the risk-free component of forward 10-year interest rates through August 1, 2007. The reference rates on the rate locks are 5.00% and 4.96%. Under the terms of the rate locks, the counterparties would pay the Partnership settlement amounts if the 10-year Treasury rate is greater than the reference rates on August 1, 2007. Conversely, the Partnership would pay the counterparties settlement amounts if the 10-year Treasury rate is less than the reference rates. The Treasury rate locks were designated as cash flow hedges in accordance with SFAS No. 133.As of June 30, 2007, the Partnership reported a receivable of $1.6million, and an increase in Accumulated other comprehensive income in an equal and offsetting amount less ineffectiveness recognized in 2007 of less than $0.1 million, for the fair values of the rate locks. The fair values of derivatives existing as of June 30, 2007 and December 31, 2006, were included in the following captions in the Condensed Consolidated Balance Sheets (in millions): June 30, 2007 December 31, 2006 Prepaid expenses and other current assets $ 4.3 $ 13.7 Other current liabilities 0.4 5.1 Other Liabilities and Deferred Credits - Other 0.6 - Accumulated other comprehensive income 4.6 8.5 The changes in fair values of the derivatives designated as cash flow hedges are expected to, and do, have a high correlation to changes in value of the anticipated transactions. Each reporting period the Partnership measures the effectiveness of the cash flow hedge contracts.To the extent the changes in the fair values of the hedge contracts do not effectively offset the changes in the estimated cash flows of the anticipated transactions, the ineffective portion of the hedge contracts is currently recognized in earnings. If the anticipated transactions are deemed no longer probable to occur, hedge accounting would be terminated and changes in the fair values of the associated derivative financial instruments would be recognized currently in the Condensed Consolidated Statements of Income.
